57 F.3d 1065NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Albert Charles BURGESS, Jr., Plaintiff-Appellant,v.The SUN PUBLISHING COMPANY, INCORPORATED;  Bob Kudelka;Knight-Ridder, Incorporated, Defendants-Appellees,andCaroline E. CALLISON;  Nancy C. Wicker;  Ellison Walker;Larry Batson;  Danny L. Durham;  Equifax Corporation;William R. Williams;  Thomas C. Andrews;  Jeffrey Bloome;B.J. Johns;  Coastal Federal Savings and Loan;  Charles W.Gambrell;  John Justice, Solicitor;  Brenda Disher;  JerryA. Hyatt;  Mac Plyler;  Blake E. Taylor, Jr.;  JamesEdmunds;  Stephen J. Henry;  T. Travis Medlock;  DouglasTaylor;  Wal-Mart Corporation;  Ralph Vaught;  Billie G.Richardson;  Liz Gilland;  Herman R. Quirion;  Mary G.Morgan;  Donald J. Zelenka;  Ralph Wilson;  Carla Ward;Johnny Causey;  Ed Severance;  David L. Bartles;  ConstanceNier, a/k/a Constance Nyack;  John Armstrong;  NationalEnquirer, Incorporated;  William D. Catoe, Defendants.Albert Charles BURGESS, Jr., Plaintiff-Appellant,v.William R. WILLIAMS, Defendant-Appellee,andThe SUN PUBLISHING COMPANY, INCORPORATED;  Bob Kudelka;Knight-Ridder, Incorporated;  Caroline E. Callison;  NancyC. Wicker;  Ellison Walker;  Larry Batson;  Danny L. Durham;Equifax Corporation;  Thomas C. Andrews;  Jeffrey Bloome;B.J. Johns;  Coastal Federal Savings and Loan;  Charles W.Gambrell;  John Justice, Solicitor;  Brenda Disher;  JerryA. Hyatt;  Mac Plyler;  Blake E. Taylor, Jr.;  JamesEdmunds;  Stephen J. Henry;  T. Travis Medlock;  DouglasTaylor;  Wal-Mart Corporation;  Ralph Vaught;  Billie G.Richardson;  Liz Gilland;  Herman R. Quirion;  Mary G.Morgan;  Donald J. Zelenka;  Ralph Wilson;  Carla Ward;Johnny Causey;  Ed Severance;  David L. Bartles;  ConstanceNier, a/k/a Constance Nyack;  John Armstrong;  NationalEnquirer, Incorporated;  William D. Catoe, Defendants.
Nos. 93-2522, 93-2523.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 12, 1995.

Albert Charles Burgess, Jr., Appellant Pro Se.  Howell V. Bellamy, Jr., Bellamy, Rutenberg, Copeland, Epps, Gravely & Bowers, P.A., Myrtle Beach, SC;  L. Hunter Limbaugh, Willcox, McLeod, Buyck, Baker & Williams, P.A., Florence, SC, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his motion for reconsideration of the order granting summary judgment for Sun Publishing Co., Inc., Bob Kudelka, and Knight-Ridder, Inc., and denying his motion to amend the order granting summary judgment for William R. Williams.  We dismiss the appeals for lack of jurisdiction because the orders are not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeals as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED